Citation Nr: 1107645	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-48 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
secondary to service-connected residuals of traumatic brain 
injury (TBI).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to January 
1989.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

A videoconference hearing was held in May 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Upon further review of the evidence, the Board has determined 
that additional development, to include the obtainment of a VA 
examination, is necessary to determine the nature and etiology of 
the Veteran's sleep apnea.  

It is noted that the Veteran is service-connected for the 
residuals of traumatic brain injury, to include reduction in 
verbal memory and motor ability.  This condition results from an 
inservice motor vehicle accident.  He also claims that he has 
sleep apnea as a result of the inservice accident.  In support of 
his claim is the April 2010 opinion of a private physician, 
(P.J.L., D.O.).  This physician reports that he has treated the 
Veteran for obstructive sleep apnea syndrome since July 2003.  
His records do not appear to be on file.  When initially seen the 
Veteran reported that he sustained a traumatic brain injury in 
1989.  Per the patient, prior to this event, he had no symptoms 
of a sleep disorder.  His wife stated that there had been no 
previous snoring or sleep apnea.  The examiner stated that it was 
possible that the Veteran's obstructive sleep apnea syndrome was 
a late effect of his TBI.  He added that it may have been 
worsened by weight gain or medications.  At his original visit, 
it was noted that he was fairly sedentary with minimal exercise.  

Additional examinations of record, private and VA, have noted the 
diagnosis of sleep apnea, but they do not include an opinion as 
to etiology of this disorder.  

The Veteran has stated on numerous occasions, to include at the 
time of the recent personal hearing, that he underwent testing in 
1990 which showed that he had sleep apnea.  These records have 
not been included in the claims file.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2010).  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his sleep disorder, on appeal.  Any 
records that are not currently included in 
the claims file should be obtained and 
added to the file.  With any necessary 
authorization from the Veteran, the AMC/RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  This should include efforts to 
obtain original sleep study records dated 
in 1990 from a private facility (New Haven 
Hospital in New Haven, Connecticut), as 
pointed out by the Veteran at the recent 
personal hearing.  Records from Dr. L., 
should also be requested, with the 
appellant's assistance as needed.  All 
efforts to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and Veteran is to be informed 
of such.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

2.  After all available records are 
obtained for review, the AMC/RO should 
schedule the Veteran for a VA examination 
in order to determine the nature and 
etiology of any current sleep disorder.  
The examiner should review all pertinent 
medical records in the claims file, and 
should state in the examination report 
that such review was performed.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a written 
report.

(a)  The examiner should state whether a 
sleep disorder (e.g. sleep apnea), if any, 
is at least as likely as not (50 percent 
probability or more) a separate disorder 
in itself, or whether such disorder is a 
part or symptom of the service-connected 
TBI.  If it is clinically deemed to be a 
separate disorder, the examiner must 
specify which symptoms of the Veteran's 
sleep impairment are attributable to the 
separate condition versus the TBI.  If the 
symptoms cannot be differentiated, the 
examiner should so state in the report.

(b)  If and only if the examiner 
determines that the Veteran suffers from a 
sleep disorder that is separate and apart 
from his service-connected TBI, then the 
examiner should render an opinion as to 
the likelihood (likely, unlikely, at least 
as likely as not) (again 50 percent 
probability or more) that the Veteran's 
sleep disorder has been caused by his 
military service and/or caused, or 
aggravated (permanently made worse), by 
his service- connected TBI, to include 
medications taken for that condition.

(c)  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  Specifically, the 
AMC/RO should fully adjudicate the claim 
for service connection for a sleep 
disorder on both direct and secondary 
service connection bases.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


